UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4411



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


SERGIO ALFREDO QUIRINO,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-02-59)


Submitted:   March 11, 2004                 Decided: March 17, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald E. Justice, Jr., GASPERSON & JUSTICE, P.A., Hendersonville,
North Carolina, for Appellant. Jerry Wayne Miller, Thomas Richard
Ascik, OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Sergio Alfredo Quirino appeals his conviction, after a

jury trial, of reentry of a removed alien in violation of 8 U.S.C.

§ 1326(b) (2000) and his thirty-seven month sentence.            Counsel has

filed a brief in accordance with Anders v. California, 386 U.S. 738

(1967) raising one potential issue, but stating that, in his view,

there are no meritorious grounds for appeal.            Quirino was advised

of his right to file a pro se supplemental brief, but did not do

so.    We affirm.

             Counsel questions whether the district court properly

applied the Sentencing Guidelines* in sentencing Quirino.              Because

Quirino did not object to the presentence investigation report, we

review for plain error.        United States v. Vonn, 535 U.S. 55, 74-75

(2002); United States v. Martinez, 277 F.3d 517, 524-25 (4th Cir.),

cert. denied, 537 U.S. 899 (2002).           We therefore must determine

whether (1) there was error; (2) that was plain; (3) that affected

Quirino’s substantial rights; and (4) if the first three criteria

are met, whether we should exercise our discretion to notice the

error.      United States v. Olano, 507 U.S. 725, 732 (1993).              Our

review of the record convinces us that the district court correctly

determined the applicable sentencing range under the Guidelines.

To    the   extent   Quirino   asserts   error   in   the   district   court’s

decision to sentence him to a particular term of imprisonment


       *
        U.S. Sentencing Guidelines Manual (2002).

                                    - 2 -
within the properly calculated Guidelines range, such an exercise

of discretion by the district court is not reviewable.      United

States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990).

          As required by Anders, we have examined the entire record

and find no meritorious issues for appeal.   Accordingly, we affirm

Quirino’s conviction and sentence.      This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -